DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  







Response to Arguments

Applicant's arguments filed 12/13 have been fully considered but they are not persuasive based on the new prior art rejection below comprising Lepp (US 2019/0082020) and Park (US 2019/0199815

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No.  10,917,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the instant application are performing the same steps as well as comprise the same elements (e.g. proxy, predetermined lengths, etc.) Hence it would have been obvious to one of ordinary skill in the art to apply the teachings in US. Patent No. 10,917,832 in order to contemplate and/or solve the problems presented in the instant application.

Claims 1 and 9 from US Patent No. 10,917,832 which was analyzed and compared in detailed is listed below:

    PNG
    media_image1.png
    171
    561
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    591
    512
    media_image2.png
    Greyscale




Claims 1 and 12-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 6  of U.S. Patent No.  10,849,061 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the instant application are performing the same steps as well as comprise the same elements and are a broadened version. Hence it would have been obvious to one of ordinary skill in the art to apply the teachings in US. Patent No. 10,849,061  in order to contemplate and/or solve the problems presented in the instant application.

Claims 1-6 from U.S. Patent No.  10,849,061 which were analyzed and compared in detail to the instant application are listed below:

    PNG
    media_image3.png
    890
    481
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 5 and 12 - 13 are rejected under 35 USC 103 as being unpatentable over Lepp (US 2019/0082020) in view of Park (US 2019/0199815)

	Regarding claim 1, Lepp discloses a communication apparatus comprising:

a communication unit configured to transmit and receive a radio signal (Lepp; Lepp teaches a wireless device comprising a communication unit supporting IEEE 802.11;

	see e.g. [0014] “... IEEE 802.11, a station (STA) is a device that has the capability to use the 802.11 protocol ...”

	see e.g. Fig. 4 [0006] illustrating wireless device 102 comprising a communication unit for transmitting and receiving radio signals);

	a receiving unit configured to receive a proxy request from a specific

apparatuses, each of the plurality of communication apparatuses transmitting and receiving a radio signal (Lepp; Lepp teaches an access point serving as a proxy comprising a receiving unit to facilitate the reception of a service discovery request from a particular wireless device (i.e. communication apparatus)

	see e.g. [0032] “Fig. 1 illustrates an example network management that includes a wireless device 102 that is able to communicate wirelessly over a wireless link 104 with an AP 106 ... multiple wireless devices can communicate with each AP 106”

	se e.g. Fig. 4 [0006] illustrating Access Point 106 comprising service proxy 110 acting as a proxy between wireless device 102 and the server device 112

	see e.g. [0038] “... a STA sends a Probe Request containing one or more service hash elements (of corresponding one or more services) to an AP ...”

	see e.g. [0039] “... a STA sending an access Network Query Protocol (ANQP) Service Information Request to request more detailed information about a service available via the AP ...”);


	a processing unit configured to perform a proxy process which as at least one of transmission or reception of the radio signal as proxy of the specific communication apparatus in a case where the receiving unit receives the proxy request (Lepp; Subsequent to the access point transmitting the request the access point serving as proxy may process the request under the guise of a processor;

	see e.g. [0038], [0039]

	see e.g. [0147] “... a block diagram of an example system 600, which can represent ... an AP ...”

	see e.g. [0148] “The system 600 includes a processor (or multiple processors) 602, which can be coupled to a network interface (or multiple network interfaces) 604 to communicate with another entity, either wirelessly or over a wirelink. A processor can include a microprocessor, a microcontroller, a physical processor module or subsystem, a programmable integrated circuit, a programmable array, or another physical control or computing circuit”); and

a notification unit configured to transmit a notification of the proxy process executable by the communication apparatus to the plurality of the communication apparatuses belonging to the group (Lepp;

	see e.g. [0038] “ ... The AP responds with a probe response sent to the STA if a service hash included in the Probe Request matches a hash of one of the services available via the AP (i.e. service(s) described in the service proxy ...”

	see e.g. [0039] “ ... The AP responds to the ANQP Service Information Request with an ANQP Service Information Response that contains detailed information of the service”

	see e.g. [0087] “... the AP 106 can carry out operations to add or remove services in the service proxy 110 ... a service can be provided by the AP 106 ...”

	The Examiner notes the responses returned to wireless units (i.e. communication apparatuses are equivalent to notifications ),

wherein the notification unit transmits the notification in response to the receiving the proxy request (Lepp; The notification returned to the wireless device is in response to the original request submitted and/or generated by the wireless device (i.e. communication apparatus as detailed above;

	see e.g. [0038], [0039])	

	Lepp does not expressly disclose:

	a communication unit configured to transmit and receive a radio signal in a period of a predetermined length that comes at predetermined time intervals

	a receiving unit configured to receive a proxy request from a specific
communication apparatus belonging to a group of a plurality of communication
apparatuses, each of the plurality of communication apparatuses transmitting and receiving a radio signal in a period synchronizing with the period of the communication apparatus;
		
	However in analogous art Park discloses:

	a communication unit configured to transmit and receive a radio signal in a period of a predetermined length that comes at predetermined time intervals (Park;

	see e.g. [0075] “A NAN network can be constructed with NAN device (devices) that use a set of identical DNAN parameters (e.g., a time interval between consecutive discovery window, a beacon interval, a NAN channel, etc.). A NAN cluster can be formed by NAN devices and the NAN cluster means a set of NAN devices that are synchronized on the same discovery window schedule ... NAN device included in the NAN cluster may directly transmit a multicast/unicast service discovery frame ... synchronization beacon frame ...”

	see e.g. [0093]

	see e.g. [0094] “ ... A AN beacon frame is transmitted during a DW period existing at every 512 TU. All NAN devices can participate in generation and transmission of the NAN beacon according to their roles and states. EACH of the NAN devices should maintain its own TSF timer and used for NAN beacon timing ...”)

	
	a receiving unit configured to receive a proxy request from a specific
communication apparatus belonging to a group of a plurality of communication
apparatuses, each of the plurality of communication apparatuses transmitting and receiving a radio signal in a period synchronizing with the period of the communication apparatus (Park;

	see e.g. [0101] “ ... a NAN proxy terminal can be defined as a new role (concept) of the NAN terminal. For example the NAN proxy terminal may correspond to a NAN proxy server or a NAN proxy client ...
	see e.g. [0110] “ ... the first NAN terminal 1010 can transmit a subscribe message to the NAN proxy server 1020. In particular, the first NAN terminal 1010 can transmit the subscribe message to the NAN proxy server 1020 ...”
	see e.g. [0075]

	se e.g. [0144] “ ... a discovery window period during which the NAN proxy server is awaked ...”

	see e.g. TABLE 8);

	Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with Park’s timing schemes between NAN devices. The motivation being the combined solution provides for groups and/or clusters of devices to have a predetermined parameters for transmitting and receiving data and providing for synchronization resulting in increased efficiencies of data transfer.

	Regarding claim 2, Lepp in view of Park disclose the communication apparatus according to Claim 1, wherein the notification unit transmits the notification to the plurality of communication apparatuses belonging to
The combined solution per Park provides for a NAN cluster that are readily able to communicate with a proxy based on using the same identical NAN parameters and/or multicasting; see e.g. [0075]” .... multicast ....”

Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with Park’s timing schemes between NAN devices. The motivation being the combined solution provides for groups and/or clusters of devices to have a predetermined parameters for transmitting and receiving data and providing for synchronization resulting in increased efficiencies of data transfer.
	Regarding claim 3, Lepp in view of Park disclose the communication apparatus according to Claim 1, wherein, when the specific communication apparatus is active in part of a plurality of the periods and is inactive in remaining part of the periods, the processing unit performs the proxy process in the period immediately before the period in which the specific communication apparatus is active (The combined invention per Park provides for one of ordinary skill in the art to perform the proxy process in the period immediately before the period in which the specific communication apparatus is active as Park teaches the communication apparatuses comprised an awake interval (i.e. active interval)

	see e.g. [0131]  “... the proxy request TLV can include an availability time field indicating DW duration during which a NAN terminal awakes  ... “

	see e.g. TABLE 10);

	Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with Park’s timing schemes between NAN devices. The motivation being the combined solution provides for groups and/or clusters of devices to have a predetermined parameters for transmitting and receiving data and providing for synchronization resulting in increased efficiencies of data transfer.


	
	Regarding claim 4, Lepp in view of Park disclose the communication apparatus according to claim 1, wherein the notification of the proxy process includes  information about a number of proxy processes requested to the communication apparatus (Lepp;

	see e.g. Lepp [0036] “ ... The policy engine 108 can advertise information about services by broadcasting the information to multiple pre- associated services ...” see e.g. [0033])

	Regarding claim 5,  Lepp in view of Park disclose the communication apparatus according to claim 1 wherein the notification of the proxy process includes information about a number of proxy processes having been requested to the communication apparatus (Lepp;

	see e.g. [0038] “ ... a STA sends a Probe Request containing one or more service hash elements) of corresponding one or more service hash elements )of corresponding one or more services) to an AP. The AP responds with a Probe Response sent to the STA is a s service hash included in the Probe request matches a hash of one of the services available via the P (i.e. service(s) described in the service proxy” )

	Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.


	Claims 8 and 9 are rejected under 35 USC 103 as being unpatentable over Lepp in view of Park and in further view of Sadavism (US 2014/0269555)
Regarding claim 8, Lepp in view of Park disclose the communication apparatus according to claim 1, but does not expressly disclose wherein the radio signal includes a signal indicating a service that another communication apparatus provides 
	However in analogous art Sadavism discloses:

wherein the radio signal includes a signal indicating a service that another communication apparatus provides (Sadavism; see e.g. [0188] “ ... a proxy STA ... offers to advertise services on behalf of one or more other STA 106)
Therefore it would have been prima facie obvious to one of ordinary skill in the ar t before the effective filing date of the claimed invention to modify Lepp with Sadvism’s advertising servicing scheme. The motivation being the combined solution provides for increased  efficiencies in delivering data to wireless devices.

Regarding Claim 9, Lepp in view of Park disclose the communication apparatus according to Claim 1,  but does not expressly disclose wherein the radio signal includes a signal for searching for a service that another communication apparatus provides 



However in analogous art Sadavism discloses:
wherein the radio signal includes a signal for searching for a service that another communication apparatus provides (Sadavism;
See e.g. [0102] “ ... STAs that are searching for different services advertised by another STA ...”
 see e.g. [0188] “ ... a proxy STA ... offers to advertise services on behalf of one or more other STA 106 ...”
Therefore it would have been prima facie obvious to one of ordinary skill in the ar t before the effective filing date of the claimed invention to modify Lepp with Sadvism’s advertising servicing scheme. The motivation being the combined solution provides for increased  efficiencies in delivering data to wireless devices.
Claims 10 - 11 are rejected under 35 USC 103 as being unpatentable over Lepp in view of Park and in further view of Segev (US 2016/0014565)
Regarding Claim 10, Lepp in view of Park disclose the communication apparatus according to Claim 1,
wherein the period is Discovery Window ( The combined solution per Park;
see e.g. Park, [0075] “ ... discovery windows ...” ), and
wherein the group of the plurality of communication apparatuses is a NAN cluster ( The combined solution per Park; 
see.g. [0075] “ ... NAN cluster ...”).

wherein the period is Discovery Window defined by a WiFi neighbor awareness networking standard (The combined solution per Park provides for NAN Neighbor Awareness Network which one of ordinary skill in the art can derive from the standard;
see e.g [0075] “NAN (Neighbor Awareness Network) Toplogy), and
wherein the group of the plurality of communication apparatuses is a NAN cluster defined by the Wi-Fi neighbor awareness networking standard (The combined solution per Park;
see e.g. [0075] “ ... NAN cluster ...”).
As evidence of the rationale above with respect to standards, Segev discloses:
Wi-Fi neighbor awareness networking standard (Segev;
see e.g. [0106] “ ... a NAN cluster ...”
see e.g. [0020] “ ... the WFA Neighbor Awareness Networking (NAN) Specification ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with Segev’s standard. The motivation being the standard provides for one of ordinary skill in the art to increase communication efficiencies.

Regarding Claim 11, Lepp in view of Park disclose the communication apparatus according to Claim 1, wherein the notification unit provides the notification using a Service Discovery frame (The combined invention per Park; 
see e.g.[0013] “ ... service discovery frame ...”
see e.g. [0075] “ ... service discovery frame ...”) , defined by the Wi-Fi neighbor awareness networking standard (The combined solution per Park provides for NAN Neighbor Awareness Network which one of ordinary skill in the art can derive from the standard;
see e.g [0075] “NAN (Neighbor Awareness Network) Toplogy).
As evidence of the rationale above with respect to standards, Segev discloses:
Wi-Fi neighbor awareness networking standard (Segev;
see e.g. [0106] “ ... a NAN cluster ...”
see e.g. [0020] “ ... the WFA Neighbor Awareness Networking (NAN) Specification ...”)



 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/Primary Examiner, Art Unit 2449